DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/30/2021.  These drawings are NOT accepted by the Examiner. This application claims priority as being a Continuation (CON) of US Application 16/240,399 and requires identically filed specification and drawings. Therefore the amendments to Fig 8 as filed are objected to and CANNOT be entered.

Specification
The amendment filed 4/30/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The amendments on page 14 line 27 to change the language from “below about 20db” to “greater than about 20dB” is new matter introduced into the specification that was NOT originally presented. Additionally, this particular application is claiming priority as a Continuation (CON) of US Application 16/240,399 and requires identically filed specification and figures; therefore this amendment to the specification and drawing (Fig 8) CANNOT be entered.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amendments made to claim 1 lines 8-9, claim 10 lines 9-10 and claim 19 lines 7-8 to change the originally filed claims from “greater than about 15 dB” to “greater than about 20 dB” is new matter contradictory to the originally filed disclosure. The originally filed Specification on page 14 lines 26-27 states “the isolation between neighboring antennas is below about 20 dB” which CANNOT be “greater than about 20 dB” as amended into claims 1, 10 and 19. Claims 2-9, 11-18 and 20 are also rejected as being dependent on claims 1, 10 and 19 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JASON CRAWFORD/Primary Examiner, Art Unit 2844